Citation Nr: 0516326	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1973 to July 
1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

Service connection is in effect for bilateral sensorineural 
defective hearing.

The veteran filed his current claim in 1999.

The veteran provided testimony before a Veterans Law Judge at 
the RO in April 2005, of which a transcript is of record.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  There is no indication of pre-service right knee 
problems.

3.  Service records confirm that the veteran was involved in 
an accident in service; he was riding a bike that was hit by 
a car as a result of which he injured his right knee.

4.  Evidence and medical opinion raise a doubt that the 
veteran's current right knee problems must be reasonably 
attributable thereto.




CONCLUSION OF LAW

A right knee disorder is the result of service.  38 U.S.C.A. 
§§ 1110, 5103 (West 1991 and Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that in numerous incidents of correspondence 
between RO and the veteran, and in the SOC and numerous SSOCs 
which were undertaken during the course of this appeal as the 
RO incrementally adjusted the various ratings assigned, the 
veteran was fully informed of the evidence necessary to 
substantiate his claim and of his and VA's respective 
obligations to obtain different types of evidence.  The RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.

In general, a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Board finds that 
any technical defect with respect to the timing of the VCAA 
notice requirement was nonprejudical.  Comprehensive notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service medical records confirm that the veteran was involved 
in an accident in 1974.  He was riding a bike, and the bike 
and he were hit by a car; he injured his right knee.  X-rays 
at the time were said to be negative.  He was treated for 
scratches.

He was again seen in April 1980 after falling off his bicycle 
and injuring his right knee.  There was an abrasion about 2 x 
2 cm., and a small amount of edema.  X-rays were again said 
to be normal.

On physical examination in August 1981, the veteran was said 
to have a torn right medial meniscus.

On private evaluations in October 1993, the veteran was noted 
to be working in the shipyards and a week before, had been 
squatting and heard a pop.  There was swelling within the 
hour and since then, he had had swelling and a feeling of the 
right knee giving way.  There was diffuse pain over the 
medial aspect of the right knee.  Diagnosis was possible 
anteroposterior medial collateral ligament tear and possibly 
a medial meniscal tear.  Other treatment records show that he 
had significant arthritis at the time of his initial visit.

Several clinical reports are in the file showing that in the 
mid-1990's the veteran had several instances of right knee 
problems, including after hyperextending the knee while 
carrying equipment. 

On VA examination in February 1999, the veteran reported that 
he had ongoing right knee pain.  He had originally injured 
his right knee in 1974 in service.  Following that he had had 
swelling for which he had been followed by private 
physicians.  

Private evaluative reports are in the file showing that in 
September 2000, the veteran was diagnosed as having chronic 
grade III PCL tear, genu varus and medial compartment 
degenerative joint disease.

A statement is of record from the veteran's wife relating to 
the nature of the inservice accident and his right knee 
problems as a result.  He had been unable to stop the bike 
before the auto hit him, and injured his right knee.

On VA orthopedic examination in March 2002, the examiner 
opined that although he had injured the right knee in 1974, 
he had had another injury in 1993 which had required surgery 
and that he felt that second knee injury was the cause for 
his current problems.

An assessment is of record from a private orthopedist dated 
in February 2003.  The veteran was noted to have had a right 
knee injury in service in 1974, and dated his current and 
admittedly recurrent right knee problems to that injury, 
although he had had injuries since then, particularly in 1980 
when he was employed by the Air Force, and since. 

An addendum is of record from a private physician in January 
2005 relating to the origins of the veteran's right knee 
problems.  The examiner opined that:

(h)e is a status post previous motor 
vehicle accident in which he was actually 
riding a bike and was hit in the anterior 
tibia in 1974.  He had a posterior force 
applied to the tibia anteriorly and had 
significant bruising posteriorly by his 
report.  He had x-rays, which were 
obtained, which were noncontributory.  
Presumably he had some type of 
ligamentous damage at that time, which 
was not picked up by x-ray but no further 
studies were performed....He hyperextended 
his knee (in the prior year)...Over the 
years he had developed increased pain. 

The veteran has since testified that he had been told by 
private physicians, with his wife in the room, that his 
initial right knee problems were the start of his current 
problems which had been admittedly exacerbated since then by 
additional injuries, etc.

From the outset, the Board would note that the statements of 
record from both the veteran and his wife, orally and in 
writing, are entirely credible.

In this case, the Board acknowledges that the evidence is not 
entirely unequivocal.  Nonetheless, there is a clearly 
documented injury to the veteran's right knee in service and 
no sign of any pre-service right knee problems.  He has had 
right knee problems ever since, some of which were acutely 
precipitated by hyperextension, etc.  Medical opinion is of 
record to the effect that the right knee injury in service 
was the beginning of ongoing problems.  The Board is 
constrained from contradicting that opinion.

All in all, the Board finds that a doubt is raised that the 
initial right knee injury in service was the precipitant 
cause for underlying right knee problems even if the current 
knee problems have expanded since then, or have collaterally 
caused or been caused by knee re-injury as a result of the 
underlying weakness which is of service origin.  That doubt 
must be resolved in his favor, and service connection is in 
order.  


ORDER

Service connection for a right knee disorder is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


